People v Robinson (2018 NY Slip Op 03177)





People v Robinson


2018 NY Slip Op 03177


Decided on May 3, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 3, 2018

108264

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vYAHYA ROBINSON, Appellant.

Calendar Date: March 28, 2018

Before: Garry, P.J., McCarthy, Lynch, Clark and Pritzker, JJ.


Michael C. Ross, Bloomingburg, for appellant.
James R. Farrell, District Attorney, Monticello (Meagan K. Galligan of counsel), for respondent.

Lynch, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered January 8, 2016, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant pleaded guilty to the reduced charge of manslaughter in the first degree and waived his right to appeal both orally and in writing. He was sentenced as a second felony offender, in accordance with the terms of the plea agreement, to a prison term of 25 years followed by five years of postrelease supervision. Defendant appeals.
We affirm. Defendant's contention that his plea was involuntary because he was coerced by an alleged promise that
charges against the mother of his children would not be pursued survives his appeal waiver but is unpreserved for our review as the record does not reflect that he made an appropriate postallocution motion, and the narrow exception to the preservation requirement is inapplicable (see People v Lloyd, 142 AD3d 1250, 1251 [2016], lv denied 28 NY3d 1073 [2016]; People v Lester, 141 AD3d 951, 953 [2016], lv denied 28 NY3d 1185 [2017]). Further, defendant's unchallenged, albeit valid, waiver of the right to appeal precludes his challenge to the severity of the sentence (see People v Fairweather, 147 AD3d 1153, 1154 [2017], lv denied 29 NY3d 1031 [2017]).
Garry, P.J., McCarthy, Clark and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.